PHIL JOHNSON, Justice,
concurring.
In the trial court appellee responded to the City’s plea to the jurisdiction by urging that the City and its actions “had no connection with the program” within the meaning of Article 42.20. Appellee requested the trial court to deny the City’s plea to the jurisdiction only because the City had no “connection” with the work release program as contemplated by Article 42.20.
Appellant and appellee frame the issue before this court similarly. Appellee’s statement of the ISSUE PRESENTED in her brief is: “Does Article 42.20 of the Code of Criminal Procedure provide immunity for a political subdivision other than a county where the political subdivision had no connection with the work release program established and administered by the county?”
The parties conducted discovery before the City’s plea to the jurisdiction was heard, and apparently resolved to their own satisfaction the issues involved in whether Article 42.20 applies to the City under the facts of their case, except the issue of whether the City’s alleged negligence was “in connection” with the county’s work-release program. The majority opinion correctly resolves the issue presented by the parties to the trial court and to this court. We need go no further in resolving this appeal. See Texas Indus. Traffic League v. Railroad Comm’n, 633 S.W.2d 821, 823 (Tex.1982).